Dismissed and Memorandum Opinion filed August 23, 2018.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-18-00187-CV

                      RICHARD JADOOSINGH, Appellant
                                           V.
              TARA NGL PIPELINE COMPANY, LLC, Appellee

                   On Appeal from the Co Civil Ct at Law No 1
                             Harris County, Texas
                        Trial Court Cause No. 1102402

                 MEMORANDUM                          OPINION


      This is an appeal from a judgment signed March 2, 2018. On June 15, 2018,
appellant tendered a brief that did not comply with the Texas Rules of Appellate
Procedure. On June 28, 2018, this court struck appellant’s brief and returned the
brief to appellant for correction. See Tex. R. App. P. 9.4(i) (permitting court to return
nonconforming documents for correction). The court’s order required appellant to
file a brief on or before July 9, 2018 or risk dismissal of the appeal for want of
prosecution. On July 12, 2018, appellant requested, and received, an extension of
time to file the brief until July 31, 2018. No brief or other response was filed.

      Accordingly, we order the appeal dismissed.



                                        PER CURIAM




Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                           2